Citation Nr: 1549091	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a higher initial rating (or evaluation) for lumbar spine degenerative disc disease (DDD), in excess of 10 percent from May 3, 2010 to May 15, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1993 to June 1997, and from January 2002 to July 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the Veteran has had full-time employment throughout the rating period.  
The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.  

2.  No ear disease other than one ear infection in January 1995 and right serous otitis media in April and June of 2003 was manifested during service.

3.  No chronic symptoms of tinnitus were manifested during active service.
 
4.  Symptoms of tinnitus have not been continuous since service and were not manifested to a compensable degree in the year following separation from service. 
 
5.  Tinnitus was manifested many years after service separation and is not causally or etiologically related to service. 

6.  No neck injury or disease or chronic symptoms of cervical degenerative joint disease were manifested during active service.
 
7.  Symptoms of cervical degenerative joint disease have not been continuous since service and were not manifested to a compensable degree in the year following separation from service. 
 
8.  The cervical spine disability was manifested many years after service separation and is not causally or etiologically related to service. 

9.  For the entire initial rating period beginning on May 3, 2010, the thoracolumbar spine disability was manifested by pain, weakness, stiffness, fatigue, and lack of endurance with forward flexion limited to no less than 50 degrees, and a combined range of motion limited to no less than 155 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent for lumbar spine DDD from May 3, 2010 to May 15, 2014 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).

4.  The criteria for an initial disability rating in excess of 20 percent for thoracolumbar spine DDD are not met or approximated for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in November 2010 and May 2014 for the appeals adjudicated herein.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations of the Veteran; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disabilities when providing the medical opinions.  For these reasons, the Board finds that the examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran was not provided with a VA examination or medical opinion on the issue of service connection for a cervical spine disability; however, the weight of the evidence demonstrates no in-service neck injury or disease, no in-service chronic symptoms of cervical degenerative joint disease, and a cervical spine disability manifested several years after service separation.  Because the evidence already of record sufficiently establishes the current cervical spine diagnoses, and any medical opinion purporting to link any of the cervical spine diagnoses to service would be based on the inaccurate factual premise of in-service neck injury, disease, or symptoms or in-service chronic symptoms of cervical degenerative joint disease, so the opinion would be of no probative value, no VA examination or medical opinion is needed.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 
427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions during the hearing in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the disabilities for which he sought service-connected disability benefits, and the symptoms and functional impairment related to the service-connected lumbar spine disability.  The VLJ advised the Veteran to submit a medical opinion linking the cervical spine disability to service based on the Veteran's testimony that there was in-service neck injury.  Because tinnitus is a condition capable of lay observation and lay diagnosis, and the Veteran asserted tinnitus symptoms during and since service, no missing evidence was identified at the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with tinnitus, cervical spondylosis, cervical degenerative joint disease, myospasm, and cervical strain.  Tinnitus and degenerative joint disease (i.e., arthritis) are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus (i.e., as an organic disease of the nervous system) and degenerative joint disease (i.e., arthritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Service Connection Analysis for Tinnitus and a Cervical Spine Disability

The Veteran contends that he was exposed to small arms fire (i.e., sustained acoustic trauma) during service and has had tinnitus since service.  See, e.g., November 2010 VA audiology examination report.  He also contends that the current cervical spine disability, diagnosed as cervical spondylosis, cervical degenerative joint disease, myospasm, and cervical strain, was caused by neck injury sustained in 2002 or 2003 while lifting weights and performing physical fitness training during the second period of active service.  See September 2015 letter from treating VA physician.  He further asserts that he was treated for the neck injury during service and has since experienced neck pain.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran sustained acoustic trauma (i.e., ear injury) due to military noise exposure during service.  During service, the Veteran served as a unit supply specialist and multiple launch rocket system operations/fire direction specialist.  At the November 2010 VA audiology examination, the Veteran reported that he was exposed to missiles and small arms fire during service, and such exposure is consistent with the Veteran's military occupational specialty of multiple launch rocket system operations/fire direction specialist; therefore, the Veteran's competent lay account of military noise exposure is credible and of significant probative value.

The weight of the evidence is against a finding of ear disease during service (other than an ear infection in January 1995 and right serious otitis media in April and June of 2003), neck disease, neck injury, or chronic symptoms of tinnitus or cervical degenerative joint disease during service.  The service treatment records, which are complete, show no report of, complaint of, diagnosis of, or treatment for tinnitus or a neck injury or disease during either period of active service.  On the August 1999 service report of medical history performed after the first period of active service, the Veteran answered "No" when asked if he then had or had ever had ear, nose, or throat trouble, which would encompass any complaints of tinnitus (i.e., ringing of the ears).  On the June 2004 service post-deployment health assessment questionnaire, the Veteran answered "No" when asked if he then had, or had developed during the deployment, any symptoms of ringing in the ears (i.e., tinnitus), swollen, stiff or painful joints, or muscle aches.  He also answered "No" when asked if he had any unresolved medical problems that developed during the deployment or any concerns about his health.  On the June 2004 service separation report of medical assessment, the Veteran reported that he had been diagnosed with gout in early 2004 and made no mention of tinnitus or any neck problems.  

Because the service treatment records are complete, the Veteran reported and was clinically evaluated for ear-related and orthopedic complaints at various times during service such as an ear infection in January 1995, serous otitis media of the right ear in April and June of 2003, and gout affecting the left great toe in February 2004, the Veteran did not report tinnitus symptoms or neck problems at any time during service to include when being treated for the aforementioned ear-related and orthopedic complaints, the Veteran denied having ear, nose, and throat trouble in August 1999, and the Veteran specifically denied having ringing in the ears, swollen, stiff, or painful joints, muscle aches, or any unresolved medical problems that developed during the deployment from July 2002 to June 2004 at service separation, the Board finds that an ear disease, tinnitus, neck injury, neck disease, and cervical degenerative joint disease are conditions that would have ordinarily been recorded during service; therefore, the lay and medical evidence generated contemporaneous to service, which shows no ear disease other than an ear infection in 1995 and serous otitis media in 2003, no neck disease, no neck injury, and no chronic symptoms of tinnitus or cervical degenerative joint disease during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of ear disease (other than an ear infection in 1995 and serous otitis media in 2003), neck disease, a neck injury, or chronic symptoms of tinnitus or cervical degenerative joint disease during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Because the lay and medical evidence contemporaneous to service likely reflects accurately the Veteran's physical condition during service, it is credible and outweighs the more recent, unsupported lay assertions of a 2002 or 2003 in-service neck injury with treatment and decreased range of motion and tinnitus symptoms with onset during active service, which were first made several years after service when the memory was less reliable and is not credible.  See, e.g., July 2014 buddy statement (reporting knowledge of an in-service neck injury with treatment and residual decreased range of motion and neck and shoulder pain and limited ability to perform duties).  As the weight of the evidence demonstrates no ear or neck disease (other than one ear infection in 1995 and right ear serous otitis media in 2003), neck injury, or "chronic" symptoms of tinnitus or cervical degenerative joint disease during service, the criteria for presumptive service connection under 
38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The Board next finds that the evidence shows that symptoms of tinnitus and cervical degenerative joint disease were not continuous since service, including not to a degree of ten percent within one year of service separation.  The earliest credible evidence of tinnitus is demonstrated in May 2010, approximately six years after service separation.  The earliest credible evidence suggestive of the cervical spine disability is demonstrated in June 2008, approximately four years after service separation.  See June 2008 prescription (for physical therapy for cervical spine strain).  The multi-year gap between service and the onset of tinnitus and cervical degenerative joint disease is one factor that tends to weigh against a finding of continuous symptoms of tinnitus or cervical degenerative joint disease after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The absence of post-service evidence of tinnitus or cervical spine disability for several years after service is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the Court's balanced holding in Buchanan, 
451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  In addition to the absence of evidence of tinnitus during service and at service separation, the Veteran's denial of tinnitus during (post-service) systems review in May 2010 is evidence against a finding of continuous tinnitus symptoms since service.  See May 2010 private treatment record (denying tinnitus on systems review).  At the Board hearing, the Veteran attempted to explain the denial of tinnitus in May 2010 by testifying that he did not understand what tinnitus was when asked whether he had tinnitus by the private medical provider; however, the testimony is not credible and of no probative value because the Veteran had specifically filed a service connection claim for tinnitus a few weeks earlier.  

As the weight of the evidence demonstrates no "continuous" symptoms of tinnitus or cervical degenerative joint disease since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of tinnitus or cervical degenerative joint disease or tinnitus or cervical degenerative joint disease manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence is against a finding that tinnitus and the cervical spine disability, which were manifested many years after service, are otherwise related to service.  Based on review of the record and interview and examination of the Veteran, the November 2010 VA audiology examiner opined that tinnitus was less likely as not caused by noise exposure during service.  The November 2010 VA audiology examiner explained that, although it was reasonable to assume that the Veteran was exposed to hazardous noise levels during service, the current audiometric results showed hearing sensitivity well within normal limits bilaterally, and the hearing testing performed during service showed no hearing damage with no significant threshold shift beyond normal variability.  

Because the November 2010 VA audiology examiner has expertise and training in disorders of the auditory system, based the medical opinion on accurate facts and data, and supported the medical opinion with adequate rationale, it is of significant probative value.  There is no medical opinion to the contrary of record. 

Regarding the cervical spine disability, a treating VA physician opined, in a September 2015 letter, that it was more likely than not that the cervical spine disability was caused by injuries sustained while performing physical fitness training during active service; however, the medical opinion is of no probative value because it is based on the inaccurate factual premise that there was a neck injury during service, which is contrary to the Board's finding as to what the weight of the evidence shows on the element of in-service injury (i.e., no neck injury during service).  See Reonal, 5 Vet. App. at 461 (a medical opinion based on an inaccurate factual premise is not probative).  As such, direct service connection for tinnitus and the cervical spine disability may not be established.  38 C.F.R. § 3.303.

Although the Veteran has asserted his belief that the tinnitus and cervical spine disability were related to service, under the facts of this case, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of tinnitus or the cervical spine disability when, as here, there was no in-service neck injury, and tinnitus and cervical spine disability were manifested several years after service separation.  While tinnitus is a condition capable of lay observation and lay diagnosis, the credible and probative evidence of record shows that tinnitus was not manifested until several years after service separation and was not due to service, including in-service noise exposure.  Regarding the cervical spine disability, cervical spondylosis, cervical degenerative joint disease, myospasm, and cervical strain are complex and involve unseen systems processes and disease processes that are only partially observable by the five senses of a lay person.  A lay person does not have knowledge of various possible etiologies of such disorders, only one of which involves trauma to a joint.  Such orthopedic disorders are diagnosable primarily by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, where there is an absence of in-service neck injury, disease, or symptoms, and the neck symptoms begin several years after service, the Veteran is not competent to diagnose the cervical spine disability or to opine as to its etiology.  Thus, while the Veteran is competent to relate symptoms of neck pain that he experienced at any time, in the absence of in-service neck injury or symptoms as in this case, he is not competent to opine on whether there is a link between the cervical spine disability, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL tear injury is too medically complex for lay diagnosis).  For these reasons, the Veteran's purported opinion that the current tinnitus and cervical spine disability are the result of service is of no probative value.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for tinnitus and the cervical spine disability, and the appeals must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Lumber Spine DDD

The lumbar spine disability is rated at 10 percent from May 3, 2010 to May 15, 2014, and at 20 percent thereafter, under 38 C.F.R. § 4.71a, hyphenated DC 5242-5243 for degenerative arthritis of the spine with residual intervertebral disc disease (IVDS).  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

In regard to the General Rating Formula for Diseases and Injuries of the Spine as applied to the lumbar spine disability, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

Rating Based On the General Rating Formula for Spine Disabilities
  
After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the lumbar spine disability more closely approximates the schedular criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the period from May 3, 2010 to May 15, 2014.  For this portion of the rating period, the thoracolumbar spine disability was manifested by pain, weakness, stiffness, fatigue, and lack of endurance with forward flexion limited to 50 degrees (without pain) and a combined range of motion limited to 200 degrees.  Forward flexion limited to 50 degrees is consistent with a 20 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating for the lumbar spine disability is warranted from May 3, 2010 to May 15, 2014.  38 C.F.R. §§ 4.3, 4.7.  

A rating in excess of 20 percent for the lumbar spine disability is not warranted for any period.  The evidence shows no forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the thoracolumbar spine for the entire rating period (i.e., from May 3, 2010, forward); therefore, a rating in excess of 20 percent is not warranted for the thoracolumbar spine disability under the general rating criteria for spine disabilities for any period.  

Rating Based On Incapacitating Episodes

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against finding that an initial rating in excess of 20 percent for the lumbar spine disability is warranted for any period based on incapacitating episodes.  At the November 2010 and May 2014 VA examinations, the Veteran denied having any incapacitating episodes due to the lumbar spine disability.  The treatment records relevant to the rating period show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the lumbar spine disability.  For these reasons, the Board finds that a higher initial rating based on incapacitating episodes for the lumbar spine disability is not warranted for any period.

Neurological Impairment

A separate rating based on associated neurological impairment is not warranted.  At the November 2010 VA examination, the VA examiner considered the complaints of low back pain radiating to the right buttock with no pain in the right lower extremity and opined that there was no evidence of lumbosacral radiculopathy after normal reflex, sensory, and motor examinations of the lower extremities and radiographic imaging showing a normal lumbosacral spine.  Similarly, at the May 2014 VA examination, the VA examiner considered the complaints of low back pain with radiation into the right buttocks and tingling in the left buttock with no pain in either lower extremity and answered "No" when asked if the Veteran had radicular pain or any other signs or symptoms due to radiculopathy after a negative straight leg raise and normal muscle strength testing, reflex, and sensory examinations.  

Although private treatment records from June 2010 to October 2010 include assessments of right lumbar radiculopathy, the assessment was not based on evidence of nerve root impingement.  The June 2010 magnetic resonance imaging (MRI) report for the lumbar spine showed mild degenerative disc disease at L3-L4 and L4-L5 with no evidence of nerve root impingement.  

Radiculopathy is a disease of the nerve roots.  See Dorland's Illustrated Medical Dictionary 1562 (30th ed. 2003).  Because radiculopathy by its very definition is a disease of the nerve roots, the assessment of right lumbar radiculopathy was made when the radiographic evidence showed no nerve root impingement, and a subsequent x-ray in November 2010 similarly showed no nerve root impingement, the diagnosis of right lumbar radiculopathy is of no probative value and is outweighed by the VA findings and medical opinions that there was no evidence of lumbar radiculopathy, which were based, in part, on radiographic evidence of no nerve impingement.

As between the two methods for rating IVDS (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the thoracolumbar spine disability based on the general rating formula is more advantageous to the Veteran because the method results in the higher initial rating of 20 percent (from 10 percent) for the portion of the rating period from May 3, 2010 to May 15, 2014.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher initial rating warranted under the evaluation method based on incapacitating episodes.   

Extraschedular Referral Analysis 

The Board has further considered whether the above initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the thoracolumbar spine disability under hyphenated DC 5242-5243.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of orthopedic disability rating (Deluca) factors such as pain, weakness, stiffness, lack of endurance, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the 20 percent schedular rating under hyphenated DC 5242-5243 for the lumbar spine disability contemplates the limited range of motion of the thoracolumbar spine due to pain, weakness, stiffness, fatigability, flare-ups, and repetitive use.  

During the rating period, the Veteran has reported difficulty with prolonged standing, prolonged walking, prolonged sitting, driving for extended periods of time, and heavy lifting due to back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (i.e., difficulty standing, sitting, and driving for prolonged periods), and localized tenderness/pain resulting in an abnormal gait (i.e., difficulty walking).  These symptoms and functional impairment were considered when awarding the 20 percent schedular rating under hyphenated DC 5242-5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the thoracolumbar disability are fully contemplated and adequately compensated by the current 20 percent rating under DC 5242-5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disability, and referral for consideration of extraschedular rating on the basis of the spine disability is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for tinnitus is denied.

Service connection for a cervical spine disability is denied.

An initial rating of 20 percent for lumbar spine DDD from May 3, 2010 to May 15, 2014 is granted; an initial rating in excess of 20 percent for the entire rating period is denied.


REMAND

Service Connection for PTSD

The issue of service connection for PTSD is remanded for another VA examination with a medical opinion.  Although the Veteran was provided with a VA PTSD examination in December 2010, and the December 2010 VA examiner then opined that the Veteran did not have psychiatric symptoms of the intensity, severity, or frequency for a diagnosis of PTSD, the diagnostic criteria for PTSD have since changed.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014, and this case was certified to the Board in November 2014, the provisions are applicable.  In light of the foregoing, and the September 2015 letter from a VA mental health provider noting a provisional diagnosis of PTSD, a remand for a new VA examination with a medical opinion that considers the DSM-5 diagnostic criteria is warranted.  

Accordingly, the issue of service connection for PTSD is REMANDED for the following actions:

1.  Schedule a VA PTSD examination.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed.   

Based on review of the appropriate records, the examiner should provide the following opinions: 

a)  Does the Veteran meet the criteria for a diagnosis of PTSD using the DSM-5? 

b)  If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the PTSD had its onset during service, or is otherwise related to active service?

c)  If the diagnostic criteria for a diagnosis of PTSD under the DSM-5 are not met, specify the portion(s) of the diagnostic criteria were not satisfied.

A rationale should be given for all opinions rendered.

2.  Thereafter, readjudicate the remanded issue of service connection for PTSD.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


